 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEANDRO LEONEL GONZALEZ                             Case No.: 17-CV-2104-CAB-WVG
     CASTILLO,
12
                                        Plaintiff,       ORDER DENYING PLAINTIFF'S
13                                                       MOTION TO COMPEL
     v.
14
                                                         [ECF NO. 26]
     A. RENTERIA, et al.,
15
                                     Defendants.
16
17
18         Plaintiff Leandro Leonel Gonzalez Castillo filed a civil rights complaint pursuant to
19   42 U.S.C § 1983 against defendants A. Renteria, L. Romero, and R. Segovia (collectively
20   “Defendants”) alleging violations of the First and Eight Amendments. (Compl., ECF No.
21   1.) Plaintiff now moves for an order compelling supplemental responses to interrogatories
22   and requests for production of documents. (Mot., ECF No. 26.)
23                                      I. BACKGROUND
24         Plaintiff alleges that sometime “in the middle of 2015” Renteria solicited Plaintiff to
25   be an informant. (Compl. at 8:22-25.) Plaintiff declined which triggered harassment from
26   Renteria. (Id. at 8:25-28.) Plaintiff alleges Romero was complicit in this harassment. (Id.)
27   Plaintiff claims that on February 6, 2016 this harassment culminated in a sexual assault by
28   Renteria under the guise of a body search. (Id. at 9:5-20.) Plaintiff claims that during a

                                                     1
                                                                               17-CV-2104-CAB-WVG
 1   subsequent investigation, Segovia threatened to kill Plaintiff in retaliation for reporting the
 2   incident. (Id. at 10:23-27.)
 3         Plaintiff filed his Complaint on October 12, 2017. (Compl.) On April 24, 2018, the
 4   Court entered a Scheduling Order, formally opening discovery in the matter. (ECF No. 13.)
 5   On May 15, 2018, Plaintiff served on Defendants his first set of interrogatories. (Mot. at
 6   5:24-26.) On or about June, 13, 2018, Defendants served on Plaintiff their responses to
 7   Plaintiff’s interrogatories. (Mot. at 76.) On July 8, 2018, Plaintiff served on Defendants his
 8   first set of requests for production of documents. (Mot. at 6:9-11.) On or about August 21,
 9   2018, Defendants served on Plaintiff their responses to the requests for production of
10   documents. (Mot. at 94, 101, 112.) On October 11, 2018, Plaintiff filed the present Motion.
11   Defendants filed an Opposition on October 31, 2018. (Opp’n, ECF No. 27.)
12                                    II. LEGAL STANDARD
13         Pursuant to Rule 26, a party:
14         may obtain discovery regarding any nonprivileged matter that is relevant to
           any party's claim or defense and proportional to the needs of the case,
15
           considering the importance of the issues at stake in the action, the amount in
16         controversy, the parties' relative access to relevant information, the parties'
           resources, the importance of the discovery in resolving the issues, and whether
17
           the burden or expense of the proposed discovery outweighs its likely benefit.
18
19   Fed. R. Civ. P. 26(b)(1). The party “seeking to compel discovery has the burden of
20   establishing that its request satisfies the relevancy requirements” and the “party opposing
21   discovery bears the burden of showing that discovery should not be allowed, and has the
22   burden of clarifying, explaining, and supporting its objections.” Lofton v. Verizon Wireless
23   (VAW) LLC, 308 F.R.D. 276, 280-81 (N.D. Cal. 2015); see also Blankenship v. Hearst
24   Corp., 519 F.2d 418, 429 (9th Cir. 1975). “District courts have broad discretion in
25   determining relevancy for discovery purposes.” Surfvivor Media, Inc. v. Survivor
26   Productions, 406 F.3d 625, 635 (9th Cir. 2005); see also U.S. Fidelity and Guar. Co. v.
27   Lee Investments LLC, 641 F.3d 1126, fn. 10 (9th Cir. 2011) (“District courts have wide
28   latitude in controlling discovery[.]”).

                                                    2
                                                                                17-CV-2104-CAB-WVG
 1                                        III. DISCUSSION
 2          Plaintiff moves for compelled responses to his first set of interrogatories and requests
 3   for production of documents. Plaintiff claims the information sought is “highly relevant”
 4   without providing any further explanation as to how the information is relevant. (Mot. at
 5   13:21.)
 6          A. Interrogatory Nos. 20 and 21
 7          Interrogatory No. 20 asks:
 8          Do you have [sic] ever been disciplined in the California Department of
            Corrections and Rehabilitation?
 9
10   (Id. at 31.)
11          In response to this, Defendants objected on the grounds that, inter alia, the
12   interrogatory is overbroad as to time and that it is not “limited to incidents that are
13   substantially similar to the claims in the lawsuit,” and that it seeks “confidential
14   information that is integral to the safety and security of the institution, staff, and inmates,
15   and cannot be released to the inmates.” (Id. at 49:25-50:7.) Defendants then responded they
16   were not disciplined for sexual assault or failing to protect an inmate from sexual assault.
17   (Id. at 50:8-11; at 62-63; at 74-75.) In addition, Segovia’s response includes a denial of any
18   discipline for retaliation given the additional allegation against Segovia.
19          Interrogatory No. 21 asks:
20          If you have been disciplined; Please, specific [sic] the reason why?
21   (Id. at 32.)
22          Defendants made the same objections and provided the same response to
23   interrogatory 21 as interrogatory 20. Plaintiff simply claims the information he seeks is
24   highly relevant. (Id. at 13:21.) Without something more, Plaintiff has failed to meet the low
25   burden of establishing relevancy. This is because Plaintiff’s request seeks everything from
26   potentially highly relevant disciplinary records involving sexual assault to administrative
27   discipline due to something as benign as tardiness. However, assuming arguendo Plaintiff
28   had met his burden, the outcome would be no different. As Defendants point out, the

                                                    3
                                                                                17-CV-2104-CAB-WVG
 1   interrogatories are overbroad on their face because there is no limitation to scope.
 2   Moreover, in the context of prisoner litigation, courts have limited historical information
 3   of prison staff to the context of the allegations in the subject complaints. See Johnson v. de
 4   la Trinidad, 2018 WL 3417568, at *2 (S.D. Cal. 2018) (inmate only entitled to complaints
 5   regarding excessive force where complaint alleged excessive force); Robinson v. Adams,
 6   2011 WL 2118753, at *17 (E.D. Cal. 2011) (same). Accordingly, the Court finds
 7   Defendants answers to interrogatories 20 and 21 to be sufficient and sustains their
 8   objections.
 9         B. Interrogatory No. 22
10         Interrogatory no. 22 is directed at Renteria only and asks:
11         How Defendant R. Segovia, became your witness in the staff complaint appeal
12         # RJD-B-16-02860, against you? (exhibits# 37 and 38 in the Complaint Under
           the Civil Rights Act 42 U.S.C. § 1983). [sic]
13
14   (Mot. at 51.) Renteria objected that the interrogatory assumed facts not in evidence and
15   then responded that he “did not know why [Segovia] was questioned.” (Id.) Plaintiff has
16   provided no argument regarding the relevance of this interrogatory or any context for the
17   Court. Accordingly, the Court finds Plaintiff has failed to meet his burden that the request
18   satisfies the relevancy requirements and no further response from Defendants is required.
19         C. Requests for Production
20         Plaintiff claims Romero has provided insufficient responses to requests for
21   production of document nos. 5 and 6, Renteria to request nos. 6 and 7, and Segovia to
22   request no. 8. (Id. at 6:16-23.)
23         Request No. 5 served on Romero seeks:
24         Any and all formal and informal written complaints (including but not limited
           to 602 forms) against you, alleging excessive use of force, that accurred [sic]
25         in Richard J. Donovan Correctional Facility, (including all written responses,
26         appeals, reports, investigations, and/or correspondence regarding the
27
28

                                                   4
                                                                                17-CV-2104-CAB-WVG
 1           complaints).1, 2
 2   (Id. at 83.) Request No. 6 served on Romero seeks:
 3           Any and all documents relating that you have been disciplined for excessive
             use of force against prisoners in Richard J. Donovan Correctional Facility.3
 4
 5   (Id. at 83-84.)
 6           In response to this, Defendants objected on the grounds that, inter alia, the
 7   interrogatory is overbroad as to time and that it is not limited to incidents “that are
 8   substantially similar to the claims in the lawsuit,” and that it seeks “confidential
 9   information that is integral to the safety and security of the institution, staff, and inmates,
10   and cannot be released to the inmates.” (Id. at 92:16-93:1, 99:1-15, 108:3-13.) Defendants
11   limit their response to those of sexual assault and declare that “no such documents exist.”
12   (Id.)
13           As with the interrogatories above, Plaintiff fails to establish how complaints and
14   other documents regarding excessive force generally, rather than sexual assault, relates to
15   the claims in the present case. Given this, the Court sustains Defendants objections.
16                                            IV. CONCLUSION
17           For the above reasons, Defendants objections are SUSTAINED and Plaintiff’s
18   Motion to Compel is DENIED.
19           IT IS SO ORDERED.
20   Dated: December 17, 2018
21
22
23
24
25
     1
       Request for production no. 6 served on Renteria is identical except it limits the scope to those
26   complaints occurring after March of 2015. (Mot. at 80.)
     2
       Request for production no. 8 served on Segovia is identical except it is not limited to complaints
27   originating at Richard J. Donovan Correctional Facility. (Id. at 86.)
     3
28     Request for production no. 7 served on Renteria is identical except it limits the scope to those
     complaints occurring after March of 2015. (Mot. at 80.)

                                                          5
                                                                                          17-CV-2104-CAB-WVG
